Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed September 24, 2021.  At this point claims 1, 3-7, 9-10, 12-16, 18-20 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1, 3-7, 9-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optimizing, in view of Glider, in view of VanDeGroenendaal, in view of Ding and further in view of Bell. (‘Optimizing of workload of ETL jobs based on resource availability on dependent Source, Target and ETL Infrastructure’, referred to as Optimizing; U. S. Patent Publication 20140040182, referred to as Glider;  U. S. Patent Publication 20180026904, referred to as VanDeGroenendaal; U. S. Patent 9414222, referred to as Dixon; U. S. Patent Publication 20170132296, referred to as Ding; U. S. Patent Publication 20060277155, referred to as Bell)

Claim 1
Optimizing discloses a computer-implemented method for detection of data offloading through instrumentation analysis, the computer-implemented method comprising:…. analyzing processes associated with the job to determine a pattern; (Optimizing p2; ‘Identifying which source and target machines the ETL job depends apart from the ETL infrastructure and the kind of system resources the job requires on the machines associated with the job by reading the ETL job design and run the job only when the required resources are available in the dependent machines.’ of Optimizing.)…. determining whether the pattern of the job is associated with a pattern for a workload type (Optimizing p2; ‘Identifying which source and target machines the ETL job depends apart from the ETL infrastructure and the kind of system resources the job requires on the machines associated with the job by reading the ETL job design and run the job only when the required resources are available in the dependent machines.’ of Optimizing. EC: Analyzing of applicant maps to ‘Identifying.’ ‘Determine a pattern’ of Optimizing p2; Background and problem description: ETL jobs are designed to extract data from one or more databases (called as source database/system) and transform the data that is extracted based on business logic and finally load the data to one or more databases (called as target database / system).)
Optimizing does not disclose expressly monitoring, via a processor, an execution of a job.
Glider discloses monitoring, via a processor, an execution of a job. (Glider, 0065; ‘In an exemplary embodiment, a remote data collection system includes a network interface; a connection to a data source; a processor communicatively coupled to the network interface and the connection; and memory storing instructions for remote data collection that, when executed, cause the processor to: receive a request to extract data from the data source; extract the data in a non-intrusive manner from the data source using a two phase process comprising a reconciliation phase and a collection phase; and transmit one of an entire set and a subset of the extracted data and or optionally perform ETL processes on the extracted data based on the definition, commands and requested processing.’ of Glider.) It would have been obvious to one having ordinary 
Optimizing and Glider do not disclose expressly wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read-only I/O operations and the TCP/IP socket write operations associated with the job: …. based at least in part on the pattern and the ratio of read-only I/O operations and TCP/IP socket write operations.
VanDeGroenendaal discloses wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read-only I/O operations and the TCP/IP socket write operations associated with the job: (VanDeGroenendaal, 0063, 0023; ‘In the illustrative embodiment, the workload behavior predictor 1444 is further to identify patterns in the resource utilization phases of the tasks in the workloads (e.g., a high processor utilization phase, followed by a high memory utilization phase, followed by a phase of low resource utilization, which is then followed by the high processor utilization phase again). The workload behavior predictor 1444 may be configured to utilize the identifications of the resource utilization phase patterns, determine the present resource utilization phases of given tasks within a VanDeGroenendaal, 0072; The memory and data storage utilization data may be embodied as Intel Cache Allocation Technology (CAT) data, Intel Cache Monitoring Technology (CMT) data, Intel Memory Bandwidth Monitoring (MBM) data, and/or other data indicative of an amount or frequency of memory and data storage use by each task of each workload performed by the self-managed node 1260. In receiving the memory utilization data, the self-managed node 1260 may receive cache utilization data indicative of a frequency of cache accesses associated with a task and/or cache miss rate information, volatile memory utilization data indicative of an amount volatile memory (e.g., the main memory 1304) used, a frequency of accesses to the volatile memory, page fault data, and/or other information indicative of the utilization of the volatile memory available to the self-managed node 1260, and/or non-volatile memory utilization data indicative of the amount of data stored and/or retrieved from the data storage devices 1312 and/or a frequency at which each task issued write requests and/or read requests to the data storage devices 1312, as indicated in block 1532.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider and VanDeGroenendaal before him before the effective filing date of 
Optimizing, Glider and VanDeGroenendaal do not disclose expressly wherein the pattern is based on a generated model, wherein the model is updated in real time.
Dixon discloses wherein the pattern is based on a generated model, wherein the model is updated in real time. (Dixon, c10:50-c11:8 and c4:55-c5:5; The download scheduling options may be weighted based on importance of the data corresponding to the download scheduling options, illustrated as block 908. These weightings may then be combined to provide and overall weighting, illustrated as block 910, and a prioritized list of the download scheduling options may be generated, illustrated as block 912. All of these processed may be performed and updated in real-time based on the user's behavior.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal and Dixon before him before the effective filing date of the claimed invention, to modify Optimizing, Glider and VanDeGroenendaal to incorporate having a model for downloading demands which can be updated in real time of Dixon. Given the advantage of increasing the quality of service due to lowered loss of data, one having ordinary skill in the art would have been motivated to make this obvious modification.
Optimizing, Glider, VanDeGroenendaal and Dixon do not disclose expressly classifying the job as an ETL job based at least in part on the determination of the ETL 
Ding discloses classifying the job as an ETL job based at least in part on the determination of the ETL workload: classifying the job as a non-ETL job based at least in part on the determination of a non-ETL workload. (Ding, 0019; In a typical enterprise data warehouse system data processing workloads (e.g. ETL/ELT, BI, self-service BI) generate huge volumes of queries. EC: Here Ding illustrates classifications of ETL and other types of jobs based on processing workloads.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal, Dixon and Ding before him before the effective filing date of the claimed invention, to modify Optimizing, Glider, VanDeGroenendaal and Dixon to incorporate determining an ETL or non-ETL task of Ding. Given the advantage of since both types have different processing requirements, taking these differences in regards to load balancing, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Optimizing, Glider, VanDeGroenendaal, Dixon and Ding do not disclose expressly configuring a computing system based at least in part on the pattern to increase efficiency by modifying deployment behavior.
Bell discloses configuring a computing system based at least in part on the pattern to increase efficiency by modifying deployment behavior. (Bell, 0032, 0088; ‘The "balanced" configuration of the present invention includes choosing a combination of processing power (CPUs), memory, I/O, storage, software, database partitions, and database configuration parameters under a single operating system to make up a single 

Claim 3
Optimizing discloses wherein the defined pattern is based on a generated model, wherein the model is generated from testing previous known workload types. (Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’)

Claim 4
Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ and ‘Identifying the kind of system resources the job requires on the machines associated with the job based on the job stages and its stagetype.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’ There are no specific examples of what the Applicant means by ‘workload type.’ Stagetype can mean ‘network intensive’ or ‘memory intensive.’)

Claim 5
Optimizing discloses wherein the defined pattern is based on rules. (Optimizing, p1; ‘ETL jobs are designed to extract data from one or more databases (called as source database/system) and transform the data that is extracted based on business logic and finally load the data to one or more databases (called as target database/system).’ of Optimizing. EC: ‘Rules’ of applicant maps to ‘business logic’ of Optimizing.)

Claim 6
Optimizing discloses determining whether a code name of the job matches a code name associated with a specific workload type. (Optimizing, p3; ‘As a first step, compile and build the below dependent resource identification and verification algorithm 

Claim 7
Optimizing discloses collecting operational data associated with the job, wherein the operational data includes metrics indicating one or more of an amount of CPU utilization, memory utilization, storage utilization, an amount of read/write traffic over TCP/IP, or a number of read/write I/Os that have been performed. (Optimizing, p5; ‘Determining CPU Load (Method name: getCPULoadO):…’ or ‘Determining available Memory getAvailableMemory ()…’ or ‘Determine Network Performance/IQ (getNetworkload())…’ of Optimizing.)

Claim 9
Optimizing does not disclose expressly wherein the analyzing includes collecting operational data associated with the job in real-time.
Glider discloses wherein the analyzing includes collecting operational data associated with the job in real-time. (Glider, 0073; ‘In yet another exemplary embodiment, a remote data collection system includes one or more network communication endpoints dynamically created to connect a plurality of remote agents to one or more central servers including a network namespace of endpoints which are dynamically monitored, managed and which provide a near real-time linkage between 

Claim 10
Optimizing discloses a system for detection of data offloading through instrumentation analysis, the system comprising:…. analyze processes associated with the job to determine a pattern…. determine whether the pattern of the job is associated with a pattern for a workload type (Optimizing p2; Analyze processes associated with the job to determine a pattern;…. determine whether the pattern of the job is associated with a pattern for a workload type of applicant maps to ‘Identifying which source and target machines the ETL job depends apart from the ETL infrastructure and the kind of system resources the job requires on the machines associated with the job by reading the ETL job design and run the job only when the required resources are available in the dependent machines.’ of Optimizing. EC: Analyzing of applicant maps to Optimizing p2; Background and problem description: ETL jobs are designed to extract data from one or more databases (called as source database/system) and transform the data that is extracted based on business logic and finally load the data to one or more databases (called as target database / system).)
Optimizing does not disclose expressly a data management system; and a storage medium, the storage medium being coupled to a processor; the processor configured to: monitor an execution of a job.
Glider discloses a data management system (Glider, 0043; ‘As a result, the remote data collection system provides a database from which management reports, dashboards and monitoring can be performed to increase the efficiency, effectiveness and overall profitability of these remote sites while also allowing for increased visibility into the underperforming sites and enabling proactive support to be provided before it is too late.’ of Glider.); and a storage medium, the storage medium being coupled to a processor; the processor configured to: monitor an execution of a job. (Glider, 0065-0067; ‘In an exemplary embodiment, a remote data collection system includes a network interface; a connection to a data source; a processor communicatively coupled 
Optimizing and Glider do not disclose expressly wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read only I/O operations and the TCP/IP socket write operations associated with the job; …. based at least in part on the pattern and the ratio of read-only I/O operations and TCP/IP socket write operations.
VanDeGroenendaal discloses wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations VanDeGroenendaal, 0063, 0023; ‘In the illustrative embodiment, the workload behavior predictor 1444 is further to identify patterns in the resource utilization phases of the tasks in the workloads (e.g., a high processor utilization phase, followed by a high memory utilization phase, followed by a phase of low resource utilization, which is then followed by the high processor utilization phase again). The workload behavior predictor 1444 may be configured to utilize the identifications of the resource utilization phase patterns, determine the present resource utilization phases of given tasks within a workload, predict the next resource utilization phases based on the patterns, and determine the amount of remaining time until each of the tasks in the workload transition to their next resource utilization phases.’ And ‘FIG. 1 illustrates a conceptual overview of a data center 100 that may generally be representative of a data center or other type of computing network in/for which one or more techniques described herein may be implemented according to various embodiments.)…. based at least in part on the pattern and the ratio of read-only I/O operations and TCP/IP socket write operations. (VanDeGroenendaal, 0072; The memory and data storage utilization data may be embodied as Intel Cache Allocation Technology (CAT) data, Intel Cache Monitoring Technology (CMT) data, Intel Memory Bandwidth Monitoring (MBM) data, and/or other data indicative of an amount or frequency of memory and data storage use by each task of each workload performed by the self-managed node 1260. In receiving the memory utilization data, the self-managed node 1260 may receive cache utilization data indicative of a frequency of cache accesses associated with a task and/or cache miss and/or a frequency at which each task issued write requests and/or read requests to the data storage devices 1312, as indicated in block 1532.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider and VanDeGroenendaal before him before the effective filing date of the claimed invention, to modify Optimizing and Glider to incorporate monitoring network traffic and frequencies of types of traffic of VanDeGroenendaal. Given the advantage of determining the flow and potential bottlenecks within the network, one having ordinary skill in the art would have been motivated to make this obvious modification.
Optimizing, Glider and VanDeGroenendaal do not disclose expressly wherein the pattern is based on a generated model, wherein the model is updated in real time.
Dixon discloses wherein the pattern is based on a generated model, wherein the model is updated in real time. (Dixon, c10:50-c11:8 and c4:55-c5:5; The download scheduling options may be weighted based on importance of the data corresponding to the download scheduling options, illustrated as block 908. These weightings may then be combined to provide and overall weighting, illustrated as block 910, and a prioritized list of the download scheduling options may be generated, illustrated as block 912. All of these processed may be performed and updated in real-time based on the user's behavior.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal and Dixon before him before the effective filing date of the claimed invention, to modify Optimizing, Glider and VanDeGroenendaal to incorporate having a model for downloading demands which can be updated in real time of Dixon. Given the advantage of increasing the quality of service due to lowered loss of data, one having ordinary skill in the art would have been motivated to make this obvious modification.
Optimizing, Glider and VanDeGroenendaal and Dixon do not disclose expressly classify the job as an ETL job based at least in part on the determination of the ETL workload:  classify the job as a non-ETL job based at least in part on the determination of a non-ETL workload.
Ding discloses classify the job as an ETL job based at least in part on the determination of the ETL workload:  classify the job as a non-ETL job based at least in part on the determination of a non-ETL workload. (Ding, 0019; In a typical enterprise data warehouse system data processing workloads (e.g. ETL/ELT, BI, self-service BI) generate huge volumes of queries. EC: Here Ding illustrates classifications of ETL and other types of jobs based on processing workloads.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal, Dixon and Ding before him before the effective filing date of the claimed invention, to modify Optimizing, Glider, VanDeGroenendaal and Dixon to incorporate determining a ETL or non-ETL task of Ding. Given the advantage of since both types have different processing requirements, taking these differences in regards 
Optimizing, Glider, VanDeGroenendaal, Dixon and Ding do not disclose expressly configure the system based at least in part on the pattern to increase efficiency by modifying deployment behavior.
Bell discloses configure the system based at least in part on the pattern to increase efficiency by modifying deployment behavior. (Bell, 0032, 0088; ‘The "balanced" configuration of the present invention includes choosing a combination of processing power (CPUs), memory, I/O, storage, software, database partitions, and database configuration parameters under a single operating system to make up a single practical building block that is scalable. Then, larger systems can be configured by combining these building blocks into one system that performs fast and efficiently, and is flexible as the system changes and grows over time.’ And ‘In this situation, it is important that ETL is given adequate resources to finish the work. Preferably, the burden of workload management for ETL is eased by using a separate server or LPAR exclusively for ETL work.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal, Dixon, Ding and Bell before him before the effective filing date of the claimed invention, to modify Optimizing, Glider, VanDeGroenendaal, Dixon and Bell to incorporate using the results to alter an actual system of Ding. Given the advantage of obtaining real world actual results, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Optimizing discloses wherein the defined pattern is based on a generated model, wherein the model is generated from testing previous known workload types. (Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’)

Claim 13
Optimizing discloses wherein the defined pattern is based on data collected from post-processing a set of previous jobs and classifying each job of the set of previous jobs as a specific workload type. (Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ and ‘Identifying the kind of system resources the job requires on the machines associated with the job based on the job stages and its stagetype.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’ There are no specific examples of what the Applicant means by ‘workload type.’ Stagetype can mean ‘network intensive’ or ‘memory intensive.’)

Claim 14
Optimizing discloses the processor being further configured to determine whether a code name of the job matches a code name associated with a specific workload type. Optimizing, p3; ‘As a first step, compile and build the below dependent resource identification and verification algorithm into a binary (say dependent_resources.exe). The input and output for this is given below.’ of Optimizing. EC: the term ‘code name’ is only mentioned within 0025, 0035. There are no examples of what the applicant means by “code name.’ The Examiner views ‘resource identification’ as a code name.’)

Claim 15
Optimizing discloses the processor being further configured to collect operational data associated with the job, wherein the operational data includes metrics indicating one or more of an amount of CPU utilization, memory utilization, storage utilization, an amount of read/write traffic over TCP/IP, or a number of read/write I/Os that have been performed. (Optimizing, p5; ‘Determining CPU Load (Method name: getCPULoadO):…’ or ‘Determining available Memory getAvailableMemory ()…’ or ‘Determine Network Performance/IQ (getNetworkload())…’ of Optimizing.)

Claim 16
Optimizing discloses a computer program product for detection of data offloading through instrumentation analysis, the computer program product comprising:…. monitor an execution of a job; analyze processes associated with the job to determine a pattern…. determine whether the pattern of the job is associated with a pattern for a workload type (Optimizing p2; Monitor an execution of a job: analyze processes associated with the job to determine a pattern; ….determine whether the pattern of the job is associated with a pattern for a workload type of applicant maps to ‘Identifying Optimizing p2; Background and problem description: ETL jobs are designed to extract data from one or more databases (called as source database/system) and transform the data that is extracted based on business logic and finally load the data to one or more databases (called as target database / system).)
Optimizing does not disclose expressly a computer readable storage medium having stored thereon first program instructions executable by a processor to cause the processor to.
Glider discloses a computer readable storage medium having stored thereon first program instructions executable by a processor to cause the processor to. (Glider, 0067; ‘In yet another exemplary embodiment, software stored in a non-transitory computer readable medium and including instructions executable by a system, and in 
Optimizing and Glider do not disclose expressly wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read-only I/O operations and the TCP/IP socket write operations associated with the job; …. based at least in part on the pattern and the ratio of read-only I/O operations and TCP/IP socket write operations.
VanDeGroenendaal discloses wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read-only I/O operations and the TCP/IP socket write operations associated with the job; (VanDeGroenendaal, 0063, 0023; ‘In the illustrative embodiment, the workload behavior predictor 1444 is further to identify patterns in the resource utilization phases of the tasks in the workloads (e.g., a high processor utilization phase, followed by a high memory utilization phase, followed by a phase of low resource utilization, which is then followed by the high processor utilization phase again). The workload behavior predictor 1444 may be configured to utilize the identifications of the resource utilization phase VanDeGroenendaal, 0072; The memory and data storage utilization data may be embodied as Intel Cache Allocation Technology (CAT) data, Intel Cache Monitoring Technology (CMT) data, Intel Memory Bandwidth Monitoring (MBM) data, and/or other data indicative of an amount or frequency of memory and data storage use by each task of each workload performed by the self-managed node 1260. In receiving the memory utilization data, the self-managed node 1260 may receive cache utilization data indicative of a frequency of cache accesses associated with a task and/or cache miss rate information, volatile memory utilization data indicative of an amount volatile memory (e.g., the main memory 1304) used, a frequency of accesses to the volatile memory, page fault data, and/or other information indicative of the utilization of the volatile memory available to the self-managed node 1260, and/or non-volatile memory utilization data indicative of the amount of data stored and/or retrieved from the data storage devices 1312 and/or a frequency at which each task issued write requests and/or read requests to the data storage devices 1312, as indicated in block 1532.) It would have been obvious to one having ordinary skill in the art, having the teachings of 
Optimizing, Glider and VanDeGroenendaal do not disclose expressly wherein the pattern is based on a generated model, wherein the model is updated in real time.
Dixon discloses wherein the pattern is based on a generated model, wherein the model is updated in real time. (Dixon, c10:50-c11:8 and c4:55-c5:5; The download scheduling options may be weighted based on importance of the data corresponding to the download scheduling options, illustrated as block 908. These weightings may then be combined to provide and overall weighting, illustrated as block 910, and a prioritized list of the download scheduling options may be generated, illustrated as block 912. All of these processed may be performed and updated in real-time based on the user's behavior.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal and Dixon before him before the effective filing date of the claimed invention, to modify Optimizing, Glider and VanDeGroenendaal to incorporate having a model for downloading demands which can be updated in real time of Dixon. Given the advantage of increasing the quality of service due to lowered loss of data, one having ordinary skill in the art would have been motivated to make this obvious modification.

Ding discloses classify the job as an ETL job based at least in part on the determination of the ETL workload: classify the job as a non-ETL job based at least in part on the determination of a non-ETL workload. (Ding, 0019; In a typical enterprise data warehouse system data processing workloads (e.g. ETL/ELT, BI, self-service BI) generate huge volumes of queries. EC: Here Ding illustrates classifications of ETL and other types of jobs based on processing workloads.) It would have been obvious to one having ordinary skill in the art, having the teachings of Optimizing, Glider, VanDeGroenendaal, Dixon and Ding before him before the effective filing date of the claimed invention, to modify Optimizing, Glider, VanDeGroenendaal and Dixon to incorporate determining a ETL or non-ETL task of Ding. Given the advantage of since both types have different processing requirements, taking these differences in regards to load balancing, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Optimizing, Glider, VanDeGroenendaal, Dixon and Ding do not disclose expressly configure a computing system based at least in part on the pattern to increase efficiency by modifying deployment behavior.
Bell discloses configure a computing system based at least in part on the pattern to increase efficiency by modifying deployment behavior. (Bell, 0032, 0088; ‘The "balanced" configuration of the present invention includes choosing a combination of 

Claim 18
Optimizing discloses wherein the defined pattern is based on a generated model, wherein the model is generated from testing previous known workload types. (Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’)


Optimizing discloses wherein the instructions are further executable by the processor to cause the processor to determine whether a code name of the job matches a code name associated with a specific workload type. (Optimizing, p2; ‘The system also collects the job run and resource requirements for every batch of job run-time and store it in database for historical and benchmarking purposes and scheduling is also dependent on the historical information collected.’ and ‘Identifying the kind of system resources the job requires on the machines associated with the job based on the job stages and its stagetype.’ of Optimizing. EC: A ‘model’ is viewed as a previous employed ‘job.’ There are no specific examples of what the Applicant means by ‘workload type.’ Stagetype can mean ‘network intensive’ or ‘memory intensive.’)

Claim 20
Optimizing discloses wherein the instructions are further executable by the processor to cause the processor to collect operational data associated with the job, wherein the operational data includes metrics indicating one or more of an amount of CPU utilization, memory utilization, storage utilization, an amount of read/write traffic over TCP/IP, or a number of read/write I/Os that have been performed. (Optimizing, p5; ‘Determining CPU Load (Method name: getCPULoadO):…’ or ‘Determining available Memory getAvailableMemory ()…’ or ‘Determine Network Performance/IQ (getNetworkload())…’ of Optimizing.)

Response to Arguments

Independent claims 1, 10, and 16 have been amended to incorporate the following limitation(s): 

analyze processes associated with the job to determine a pattern..., wherein the pattern is based on a generated model, wherein the model is updated in real-time.

Support for the amendment can be found in at least para. [0045] states the following:
In addition, the computing system no longer has to wait to update a process during a batch update. Instead, the models can be updated in real time to optimize the processing of data. The described technique allows for prompt updates and optimization of models.

The Office Action alleges the Optimizing reference discloses the generation of the model. However, there is no disclosure of “updating the model in real-time” to obtain more efficient results. The reference simply states, “...collect the job run statistics with resources information for every run and store it in historical information database for benchmarking purpose.”

Similarly, the Glider reference fails to disclose updating the model in real time to identify the ETL processes. Simply collecting data is quite different from updating a model in real-time that is used to identify ETL jobs.

In addition, the cited references fail to cure the deficiencies of the “Optimizing” and Glider references, and the references in combination or alone fail to disclose the claim limitations as presented. For at the reasons provided above, the Applicant respectfully requests the favorable reconsideration and allowance of the claims.

Examiner’s answer:
A new reference ‘Dixon’ addresses this additional claim limitation. 

4.	Claims 1, 3-7, 9-10, 12-16 and 18-20 are rejected.

Conclusion – Final
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;

	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121